THOMPSON, Judge.
AT & T Technologies, Inc. (AT & T) appeals a workers’ compensation order finding that the self-insured employer’s conduct in handling appellee’s claim for wage-loss benefits evidenced bad faith and awarding appellee a $5,000.00 attorney’s fee. We affirm in part and reverse in part.
Because we are unable to conclude that the record is entirely devoid of any evidence of bad faith on the part of AT & T, we affirm the deputy commissioner’s finding. See Burnup & Sims, Inc. v. Ozment, 440 So.2d 29 (Fla. 1st DCA 1983); Layne Atlantic Co. v. Scott, 415 So.2d 837 (Fla. 1st DCA 1982). As to the amount of the fee awarded, it is clear that the deputy failed to expressly consider the guidelines and factors set forth in § 440.34(l)(a)-(h), Fla.Stat. Therefore, we reverse the amount of the fee awarded and remand for reconsideration in light of all factors required under the statute and case law. Lee Engineering & Construction Co. v. Fellows, 209 So.2d 454 (Fla.1968); Central Truck Lines, Inc. v. Coleman, 458 So.2d 1145 (Fla. 1st DCA 1984).
. Accordingly, we affirm the finding of bad faith, but reverse the amount of the fee awarded and remand for further proceedings consistent herewith.
MILLS and SMITH, JJ., concur.